Exhibit 10.15

 

STRATEGIC EDUCATION, INC. FORM OF RESTRICTED STOCK AGREEMENT (PERFORMANCE BASED)
GRANTED UNDER THE 2018 EQUITY COMPENSATION PLAN

 

STRATEGIC EDUCATION, INC.

2018 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

 

Strategic Education, Inc., a Maryland corporation (the “Corporation”), hereby
grants shares of its common stock, $.01 par value (the “Stock”) to the Grantee
named below, subject to the vesting conditions set forth below and in the
attachment.  Additional terms and conditions of the grant are set forth in this
cover sheet, in the attached Restricted Stock Agreement (together the
“Agreement”), and in the Corporation’s 2018 Equity Compensation Plan (the
“Plan”).

 

 

 

 

Grant Date:

 

 

Name of Grantee: 

 

 

Number of Shares of Stock Covered by Grant:

 

 

 

Vesting:

 

 

Subject to special provisions for Termination of Service and Change in Control
Resulting in Termination as described in the Agreement and the Plan, the
restricted stock will vest based on the attainment of specified performance
goals, as set forth on the attached Exhibit A and as follows:

 

    100% on

 

Cash Dividends: 

 

 

Grantee will have the right to receive any cash dividends declared or paid on
the restricted stock unless and until forfeited.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan, a copy of which is attached.  IN
PARTICULAR, YOU ACKNOWLEDGE THAT THIS RESTRICTED STOCK GRANT CONSTITUTES
CONSIDERATION FOR YOUR ACCEPTANCE OF THE NON-COMPETITION PROVISIONS CONTAINED IN
THE AGREEMENT.  You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement
should appear to be inconsistent.

 

 

 

Grantee:

 

 

 

 

(Signature)

 

Corporation:

 

 

 

 

(Signature)

 

 

 

 

 

Title:

 

 

 





1

 

--------------------------------------------------------------------------------

 



Attachment

This is not a stock certificate or a negotiable instrument.





2

 

--------------------------------------------------------------------------------

 



STRATEGIC EDUCATION, INC.

2015 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

 

 

 

Restricted Stock

This grant is an award of Stock in the number of shares set forth on the cover
sheet subject to the vesting conditions set forth in the cover sheet and
described below (“Restricted Stock” or the “Award”). 

 

 

Transfer of Unvested Restricted Stock

To the extent not yet vested, your Restricted Stock may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Stock be made subject to execution, attachment or similar
process.  If you attempt to do any of these things, you will immediately forfeit
the shares of Restricted Stock.

 

 

Issuance and Vesting

The Corporation will issue your Restricted Stock in the name set forth on the
cover sheet of this Agreement as of the Grant Date.

 

Your right to the Stock under this Restricted Stock Agreement vests in
accordance with the vesting criteria (if any) and schedule on the cover sheet
and Exhibit A.

 

Notwithstanding the vesting criteria (if any) and schedule on the cover sheet
and in Exhibit A, the shares of Restricted Stock shall become fully vested upon
the occurrence of your death or Disability, or a Change in Control Resulting in
Termination.  For purposes of this Agreement, a Change in Control Resulting in
Termination shall occur when there is a Change in Control, as that term is
defined in the Plan, and (1) your employment with the Corporation is terminated
without cause within six (6) months of the effective date of the Change in
Control or (2) there occurs a material reduction in your authority, functions,
duties or responsibilities which causes your resignation from the Corporation
within six (6) months of the effective date of the Change in Control.

 

No additional shares of Restricted Stock will vest after your Service has
terminated for any reason other than death or Disability, or a Change in Control
Resulting in Termination.

 

This award of Restricted Stock, either at all or for particular periods, will
not be applied or interpreted to provide any commission, bonus, or other
incentive payment based directly or indirectly upon success in securing
enrollments or financial aid to any person or entity engaged in any student
recruiting or

 





3

 

--------------------------------------------------------------------------------

 



 

admission activities or in making decisions regarding the awarding of funds
under Title IV of the Higher Education Act, except as permitted by law.

 

 

Evidence of Issuance

The issuance of the Stock under the grant of Restricted Stock evidenced by this
Agreement shall be evidenced in such a manner as the Corporation, in its
discretion, deems appropriate, including, without limitation, book-entry, direct
registration or issuance of one or more share certificates (which may be held in
escrow at the option of the Corporation until vested), with any unvested shares
of Restricted Stock bearing the appropriate restrictions imposed by this
Agreement.  As your interest in the Restricted Stock vests, the recordation of
the number of shares of Restricted Stock attributable to you will be
appropriately modified if necessary. 

 

 

Forfeiture of Unvested Stock and Dividends

In the event that your Service terminates for any reason other than death,
Disability, or a Change in Control Resulting in Termination, you will forfeit to
the Corporation all of the shares of Stock subject to this grant that have not
yet vested, and you agree to remit to the Corporation within thirty (30) days an
amount in cash equal to all dividends paid to you by the Corporation with
respect to such unvested Restricted Stock.

 

 

Leaves of Absence

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting or when continued
Service crediting is required by applicable law.  Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer may determine, in its discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan.  Notwithstanding the foregoing, the
Board may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

 

 

Death or Disability

If your Service terminates because of your death, then your shares of Restricted
Stock will immediately become fully vested.  If your Service terminates because
of your Disability, then your shares of Restricted Stock will immediately become
fully vested.

 

 

Escrow

If the Restricted Stock is certificated, the certificates for the Restricted
Stock shall be deposited in escrow with the Secretary of the Corporation to be
held in accordance with the provisions of this paragraph.  Each deposited
certificate shall be accompanied





4

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

by a duly executed Assignment Separate from Certificate in the form attached
hereto as Exhibit B. The deposited certificates shall remain in escrow until
such time or times as the certificates are to be released or otherwise
surrendered for cancellation as discussed below.  Upon delivery of the
certificates to the Corporation, you shall be issued an instrument of deposit
acknowledging the number of shares of Stock delivered in escrow to the Secretary
of the Corporation.

 

If so noted on the cover page, all regular cash dividends on the Stock (or other
securities at the time held in escrow) shall be paid directly to you and shall
not be held in escrow.  However, in the event of any stock dividend, stock
split, recapitalization or other change affecting the Corporation’s outstanding
common stock as a class effected without receipt of consideration or in the
event of a stock split, a stock dividend or a similar change in the Corporation
Stock, any new, substituted or additional securities or other property which is
by reason of such transaction distributed with respect to the Stock shall be
immediately delivered to the Secretary of the Corporation to be held in escrow
hereunder, but only to the extent the Stock is at the time subject to the escrow
requirements hereof.

 

The release of any vested shares (or other vested assets and securities) from
escrow shall be effected within thirty (30) days following the date on which
such shares first become vested.

 

 

Withholding Taxes

You agree, as a condition of this Agreement, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
your Restricted Stock and the issuance of shares of Stock with respect to the
Restricted Stock under this Agreement.  Prior to the occurrence of any event
involving the Restricted Stock that the Corporation or an Affiliate determines
may result in any tax withholding obligation (e.g., vesting), whether United
States federal, state or local taxes or any applicable foreign taxes and
including any employment tax obligation (the “Tax Withholding Obligation”), and
except in cases in which you make an election under Section 83(b) of the Code as
provided below, you must agree to the satisfaction of such Tax Withholding
Obligation in a manner acceptable to the Corporation, including by means of one
of the following methods:

 

(i)  By Share Withholding. Unless the Corporation permits you to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, you authorize the Corporation (in the exercise of its sole discretion) to
withhold from those unrestricted shares of Stock to be delivered to you upon
vesting the whole number of shares

 





5

 

--------------------------------------------------------------------------------

 



 

sufficient to satisfy the Tax Withholding Obligation. Share withholding will
result in the delivery of a lower number of unrestricted shares of Stock to you.

 

(ii)  By Sale of Shares. Unless the Corporation permits you to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate Section
13(k) of the Securities Exchange Act of 1934, as amended, your acceptance of the
Restricted Stock constitutes your instruction and authorization to the
Corporation (in the exercise of its sole discretion) and any brokerage firm
determined acceptable to the Corporation or an Affiliate for such purpose to
sell on your behalf a whole number of shares from those unrestricted shares of
Stock to be delivered to you upon vesting of the shares of Restricted Stock as
the Corporation or an Affiliate determines to be appropriate to generate cash
proceeds sufficient to satisfy the applicable Tax Withholding Obligation. Such
shares will be sold on the day such Tax Withholding Obligation arises (e.g., a
vesting date) or as soon thereafter as practicable. You will be responsible for
all brokers’ fees and other costs of sale, and you agree to indemnify and hold
the Corporation and its Affiliates harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed the Tax Withholding Obligation, the Corporation agrees to pay such excess
in cash to you. You acknowledge that the Corporation or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Tax Withholding
Obligation. Accordingly, you agree to pay to the Corporation or an Affiliate as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
shares described above.

 

(iii)  By Check, Wire Transfer or Other Means. At any time not less than sixty
(60) days (or such fewer number of days as determined by the Committee or its
designee) before any Tax Withholding Obligation arises (e.g., a vesting date),
and provided that at the time of such request the Corporation is not in a
“black-out period” and/or subject to applicable securities laws that could
subject you to liability for engaging in any transaction involving the sale of
the Corporation’s common stock, you may request permission to satisfy the Tax
Withholding Obligation by check, wire





6

 

--------------------------------------------------------------------------------

 



 

transfer or other means, by submitting such request, in writing, to the
Corporation. Alternatively, the Corporation may require that you satisfy any Tax
Withholding Obligation in any such manner. If the Corporation approves your
request, or so requires, within five (5) business days of a vesting date (or
such fewer number of days as determined by the Committee or its designee) you
must deliver to the Corporation the amount that the Corporation determines is
sufficient to satisfy the Tax Withholding Obligation by (x) wire transfer to
such account as the Corporation may direct, (y) delivery of a certified check
payable to the Corporation, or (z) such other means as specified from time to
time by the Committee or its designee.

 

 

Section 83(b)

Election

Under Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
the difference between the purchase price (if any) paid for the shares of Stock
and their fair market value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time.  For
this purpose, “forfeiture restrictions” include the forfeiture as to unvested
Stock described above.  You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date, in an
amount equal to the Tax Withholding Obligation that the Corporation or an
Affiliate determines is required to be withheld under applicable tax laws with
respect to the shares.  You may satisfy the foregoing requirement by making a
payment to the Corporation in cash or, with the consent of the Corporation, by
authorizing the Corporation or an Affiliate to withhold cash otherwise due to
you.  You will have to make a tax payment to the extent the purchase price is
less than the fair market value of the shares on the Grant Date.  No tax payment
will have to be made to the extent the purchase price is at least equal to the
fair market value of the shares on the Grant Date.  The form for making this
election is attached as Exhibit C hereto.  Failure to make this filing within
the thirty (30) day period will result in the recognition of ordinary income by
you (in the event the fair market value of the shares as of the vesting date
exceeds the purchase price) as the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S,
TO DETERMINE WHETHER OR NOT TO MAKE A FILING, AND IF YOU DETERMINE TO MAKE SUCH
A FILING, TO FILE A TIMELY ELECTION UNDER





7

 

--------------------------------------------------------------------------------

 



 

 

 

SECTION 83(b), EVEN IF YOU REQUEST THE CORPORATION OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON YOUR BEHALF.  YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.

 

 

Non-Competition

To the extent permitted by law and applicable professional regulations, during
the period you are providing Services to the Corporation and for a period of one
year thereafter, you shall not take actions in competition with the Corporation
in any state or similar jurisdiction in which the Corporation conducts a
material amount of its business.  Unless otherwise specified in an employment or
other agreement between the Corporation and you, you take actions in competition
with the Corporation if you:

 

    Fail to keep strictly confidential all confidential business information
disclosed by the Corporation to you, or which is obtained by you or otherwise
disclosed to you in connection with performing Services for the Corporation, or
use any such confidential information for any purpose other than performing
Services for the Corporation; provided, however, that the foregoing shall not
apply to information which (1) at the time of disclosure to you is already a
matter of public knowledge, (2) after disclosure to you becomes a matter of
public knowledge, except by your breach of this provision, (3) was already in
your possession at the time of disclosure and does not solely constitute
specific and detailed information regarding the Corporation (it being
acknowledged that you possessed extensive industry experience and general
knowledge of the education sector prior to joining the Corporation); or (4)
which is required to be disclosed by law or regulation;

 

    Enter into any employment, consulting or similar relationships with third
parties which will result in a direct and material conflict of interest with the
Corporation’s business;

 

    Act in any managerial capacity for or acquire an ownership interest in
(except a minority interest of 5% or less acquired for investment purposes in a
company whose stock is traded on a public exchange) any person or entity that is
a direct and material competitor of the Corporation;

 

    Without the written consent of the Corporation, solicit or direct anyone
else to solicit any officer or key employee

 





8

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

of the Corporation (y) to terminate his or her employment or other relationship
with the Corporation or (z) to seek or accept employment with you or any third
party; provided that the foregoing shall exclude actions which are the result of
persons responding to general advertisements and do not involve any solicitation
on your part.

 

You acknowledge and agree that any material breach by you of any of the
provisions of this Section (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if you materially breach, or threaten to materially
breach, any of the Restrictive Covenants, the Corporation and its Affiliates
shall have the right to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to an entry
against you of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.  This right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Corporation and its Affiliates under law or in equity (including, without
limitation, the recovery of damages).  In addition, in the event of such a
material breach of the Restrictive Covenants the Corporation shall have the
right to cause a forfeiture of your Restricted Stock Agreement and the value of
any shares of Restricted Stock that vested in the twelve (12) months prior to
your material breach.

 

 

Retention Rights

Neither your Restricted Stock nor this Agreement give you the right to be
retained by the Corporation (or any Subsidiaries) in any capacity, and subject
to applicable legal requirements or contractual provisions, the Corporation (and
any Subsidiaries) reserve the right to terminate your Service at any time and
for any reason subject to the terms of your employment agreement, if applicable.

 

 

Clawback

This Award is subject to mandatory repayment by you to the Corporation to the
extent you are or in the future become subject to any Corporation “clawback” or
recoupment policy that requires the repayment by you to the Corporation of
compensation paid by the Corporation to you in the event that you fail to comply
with, or violate, the terms or requirements of such policy.

 

If the Corporation is required to prepare an accounting restatement due to the
material noncompliance of the Corporation, as a result of misconduct, with any
financial reporting requirement

 





9

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

under the securities laws and you knowingly engaged in the misconduct, were
grossly negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct or were grossly negligent in failing to prevent the misconduct, you
shall reimburse the Corporation the amount of any payment in settlement of this
Award earned or accrued during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained information
affected by such material noncompliance.

 

Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Corporation is required to prepare an accounting restatement,
then you shall forfeit any cash or Stock received in connection with this Award
(or an amount equal to the Fair Market Value of such Stock on the date of
delivery if you no longer hold the Stock) if pursuant to the terms of this
Agreement, the amount of the Award earned or the vesting in the Award was
explicitly based on the achievement of pre-established performance goals set
forth in this Agreement (including earnings, gains, or other performance
criteria) that are later determined, as a result of the accounting restatement,
not to have been achieved.

 

 

Shareholder Rights

You have the right to vote the Restricted Stock and if so noted on the cover
page, you have the right to receive any cash dividends declared or paid on such
stock unless and until forfeited.  Any stock distributions you receive as a
result of any stock split, stock dividend, combination of shares or other
similar transaction shall be deemed to be a part of the Restricted Stock and
subject to the same conditions and restrictions applicable thereto.  Except as
described in the Plan, no adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued. 

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Corporation stock, the number of shares covered by this grant may be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan.  Your
Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Corporation is subject to such
corporate activity.

 

 

Legends

All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 





10

 

--------------------------------------------------------------------------------

 



 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST.  A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION AND WILL BE FURNISHED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION BY THE HOLDER OF RECORD OF
THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

The Plan

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Corporation regarding this grant of Restricted Stock.  Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

Consent to Electronic Delivery

The Corporation may choose to deliver certain informational materials relating
to the Plan in electronic form.  By accepting this grant you agree that the
Corporation will deliver the Plan prospectus and the Corporation's annual report
to you in an electronic format available through your E*Trade account.

 

If at any time you would prefer to receive paper copies of these documents, as
you are entitled to, the Corporation would be pleased to provide copies.  Please
contact the General Counsel of the Corporation to request paper copies of these
documents.

 

 

Corporate Activity

Your grant shall be subject to the terms of any applicable agreement of merger,
liquidation or reorganization in the event the Corporation is subject to such
corporate activity.

 

 

Data Privacy

In order to administer the Plan, the Corporation may process personal data about
you.  Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other

 





11

 

--------------------------------------------------------------------------------

 



 

information that might be deemed appropriate by the Corporation to facilitate
the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Corporation to process
any such personal data.

 

 

Code Section 409A

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A.  To the extent that the Corporation determines that you would
be subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans pursuant to Code Section 409A as a result of any provision of
this Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax.  The nature of any such
amendment shall be determined by the Corporation.  For purposes of this Award, a
termination of Service only occurs upon an event that would be a Separation from
Service within the meaning of Code Section 409A.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and

conditions described above and in the Plan.





12

 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PERFORMANCE GOALS

 

AND NUMBER OF SHARES OF STOCK

 

Performance Goal(s)

Number of Shares Vesting

Date
Vesting

 

 

 





13

 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                        hereby assigns and transfers unto
Strategic Education, Inc., a Maryland corporation (the “Corporation”),
                        (                   ) shares of common stock of the
Corporation represented by Certificate No.         herewith and does hereby
irrevocably constitute and appoint                                            as
Attorney to transfer the said stock on the books of the Corporation with full
power of substitution in the premises.

 

Dated:                    ,              

 

 

 

 

 

 

Print Name

 

 

 

 

 

Signature

 

Spouse Consent (if applicable)

 

                                        (Purchaser’s spouse) indicates by the
execution of this Assignment his or her consent to be bound by the terms herein
as to his or her interests, whether as community property or otherwise, if any,
in the shares of common stock of the Corporation.

 

 

 

 

 

 

Signature

 

 

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE
LINE.  THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE CORPORATION TO CANCEL
YOUR UNVESTED SHARES AS SET FORTH IN THE AGREEMENT WITHOUT REQUIRING ADDITIONAL
SIGNATURES ON THE PART OF PURCHASER.





14

 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

 

 

 

 

1.

    

The name, address and social security number of the undersigned:

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

Social Security No. :

 

 

 

 

2.

 

Description of property with respect to which the election is being made:

 

 

                          shares of common stock of Strategic Education, Inc., a
Maryland corporation, (the “Corporation”).

 

 

 

3.

 

The date on which the property was transferred is
                                   ,  2019.

 

 

 

4.

 

The taxable year to which this election relates is calendar year 2019.

 

 

 

5.

 

Nature of restrictions to which the property is subject:

 

 

 

 

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Corporation. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

 

 

6.

 

The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $                    per share, for
a total of $                     .

 

 

 

7.

 

The amount paid by taxpayer for the property was $                      .

 

 

 

8.

 

A copy of this statement has been furnished to the Corporation.

 

Dated:                          , 2019

 

 

 

 

Taxpayer’s Signature

 

 

 

 

 

Taxpayer’s Printed Name





15

 

--------------------------------------------------------------------------------

 



PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

 

1.       You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.

 

2.       At the same time you file the election form with the IRS, you must also
give a copy of the election form to the Secretary of the Corporation.

 

3.       You must file another copy of the election form with your federal
income tax return (generally, Form 1040) for the taxable year in which the stock
is transferred to you.

 

 

 

 

 

--------------------------------------------------------------------------------

1.             Whether or not to make the election is your decision and may
create tax consequences for you. You are advised to consult your tax advisor if
you are unsure whether or not to make the election.

16

 

--------------------------------------------------------------------------------